Case 2:19-cv-11712-LVP-SDD ECF No. 18 filed 09/21/20       PageID.1147   Page 1 of 20




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 TRAVIS DURAND MAY,

               Petitioner,                 CASE NO. 2:19-cv-11712
 v.
                                           HONORABLE LINDA V. PARKER
 CONNIE HORTON,

           Respondent,
 ___________________________/

          OPINION AND ORDER (1) DENYING MOTION TO HOLD
      RESPONDENT IN CONTEMPT [ECF NO. 13]; (2) DENYING MOTION
        FOR APPOINTMENT OF COUNSEL [ECF NO. 14]; (3) DENYING
        EMERGENCY MOTION FOR BOND RELEASE [ECF NO. 16]; (4)
     DENYING COMPLAINT FOR ATTORNEY GENERAL TO DENOUNCE
       INTERVENTION FROM THE STATE [ECF NO. 17]; (5) DENYING
     AMENDED HABEAS PETITION [ECF NO. 2]; (6) DECLINING TO ISSUE
      CERTIFICATE OF APPEALABILITY; AND (7) DENYING LEAVE TO
                    APPEAL IN FORMA PAUPERIS

         Petitioner Travis Durand May, a state prisoner at the Chippewa Correctional

 Facility in Kincheloe, Michigan, has filed a pro se habeas corpus action under 28

 U.S.C. § 2254. (ECF No. 2.) He is serving sentences for two plea-based convictions

 of larceny from a person, Mich. Comp. Laws § 750.357 (sentenced in 1999 and

 2011), unarmed robbery, Mich. Comp. Laws § 750.530 (sentenced in 1990), and

 larceny from a motor vehicle, Mich. Comp. Laws § 750.356a (sentenced in 1991).1



 1
     See https://mdocweb.state.mi.us/OTIS2/otis2profile.aspx?mdocNumber=212304.
Case 2:19-cv-11712-LVP-SDD ECF No. 18 filed 09/21/20         PageID.1148   Page 2 of 20




 In his habeas petition, Petitioner challenges the revocation of his parole in 2017, as

 well as an unrelated 2017 conviction for larceny from a person.

 Respondent Connie Horton urges the Court to deny the petition because

 Petitioner’s claims are unexhausted, procedurally defaulted, not cognizable on

 habeas review, or without merit. Respondent also contends that Petitioner is not in

 custody for the 2017 conviction under attack. The Court agrees that Petitioner’s

 claims do not warrant granting the writ of habeas corpus.

       Accordingly, the petition will be denied. Petitioner’s Emergency Motion for

 Bond Release (ECF No. 16) and Complaint for Attorney General to Denounce

 Intervention from the State (ECF No. 17) will be denied as moot. Moreover,

 Petitioner’s Motion for Appointment of Counsel (ECF No. 14) and Motion to Hold

 Respondent in Contempt will also be denied.

                                  BACKGROUND

       On August 12, 2016, while Petitioner was on parole, he forcibly took

 money, a wallet, and keys from an acquaintance at the person’s home in Detroit,

 Michigan. (See ECF No. 12-20 at Pg. ID 1007-08.) Petitioner was promptly

 arrested and charged with unarmed robbery and aggravated assault. (See id. at Pg.

 ID 1009.) At his preliminary examination, the assault charge was reduced to

 misdemeanor domestic violence. (See ECF No. 12-5 at Pg. ID 536.)




                                           2
Case 2:19-cv-11712-LVP-SDD ECF No. 18 filed 09/21/20        PageID.1149    Page 3 of 20




       On February 24, 2017, Petitioner pleaded nolo contendere to one count of

 larceny from a person. (ECF No. 12-14 at Pg. ID 646.) In return, the robbery and

 domestic-violence charges and a fourth habitual offender notice were dismissed.

 (See ECF No. 12-19 at Pg. ID 748.) There was also an agreement that Petitioner

 would receive probation with the first six months served in jail. (ECF No. 12-15 at

 Pg. ID 656.)

       On March 30, the trial court sentenced Petitioner to two years of probation

 with the first six months to be served in the Wayne County Jail. (ECF No. 12-19 at

 Pg. ID 748.) On July 17, the Wayne County Sheriff released Petitioner. (See ECF

 No. 12-20 at Pg. ID 947.)

       On September 24, Petitioner filed a delayed application for leave to appeal

 his sentence. (ECF No. 12-18.) He argued through counsel that the trial court had

 abused its discretion by ordering him at sentencing to complete treatment for

 domestic violence. (Id. at Pg. ID 699.) Petitioner also attempted to file a pro se

 brief in which he challenged the trial court’s subject-matter jurisdiction. The

 Michigan Court of Appeals returned the pro se brief without filing it and denied

 leave to appeal for lack of merit in the claim presented to the court. See People v.

 May, No. 340295 (Mich. Ct. App. Nov. 27, 2017).

       On appeal to the Michigan Supreme Court, Petitioner challenged the lower

 court’s rejection of his pro se appellate brief. (ECF No. 12-19.) On September 28,


                                           3
Case 2:19-cv-11712-LVP-SDD ECF No. 18 filed 09/21/20        PageID.1150    Page 4 of 20




 2018, the Michigan Supreme Court denied leave to appeal because it was not

 persuaded to review the questions presented to it. See People v. May, 917 N.W.2d

 628 (Mich. 2018).

       While Petitioner’s criminal case was progressing through the state courts,

 the Michigan Parole Board charged Petitioner with violating ten conditions of

 parole. (ECF No. 12-20 at Pg. ID 1006-07.) On August 22, 2017, the Michigan

 Parole Board held a fact-finding hearing, and Petitioner pleaded guilty to violating

 three conditions of parole. (See ECF No. 2 at Pg. ID 41.) The Parole Board also

 found Petitioner guilty of violating parole due to his 2017 conviction for larceny

 from a person. (See ECF No. 12-20 at Pg. ID 996, 1011.) The other six charges

 were dismissed, and on September 14, the Michigan Parole Board revoked

 Petitioner’s parole and reinstated the sentences that Petitioner had been serving

 before his release on parole in 2016. (See id. at Pg. ID 996, 1002.)

       Petitioner challenged the Parole Board’s decision in a state complaint for the

 writ of mandamus. (See id.) The Muskegon County Circuit Court dismissed

 Petitioner’s complaint in a reasoned opinion. See May v. Michigan Dep’t of Corr.,

 No. 17-006496-AW (Muskegon Cty. Cir. Ct. May 2, 2018), (ECF No. 12-17).

       In an appeal from the circuit court’s decision on the mandamus complaint,

 Petitioner phrased the issue as whether his complaint for the writ of mandamus was

 the proper way to address an untimely parole revocation hearing. (ECF No. 12-20


                                           4
Case 2:19-cv-11712-LVP-SDD ECF No. 18 filed 09/21/20         PageID.1151     Page 5 of 20




 at Pg. ID 1032-47.) The Michigan Court of Appeals denied leave to appeal for

 lack of merit in the ground presented to the court. See May v. Dep’t of Corr., No.

 344113 (Mich. Ct. App. Nov. 27, 2018). Petitioner did not appeal that decision to

 the Michigan Supreme Court.

         Petitioner was discharged from his sentence for the 2017 larceny conviction

 on March 29, 2019,2 and he commenced this case on June 7 by filing an initial

 habeas corpus petition. (ECF No. 1.) On June 10, he filed his amended petition.

 (ECF No. 2.) The amended petition challenges both the parole revocation

 proceedings and the 2017 conviction for larceny from a person. Petitioner alleges

 that he is unlawfully imprisoned due to jurisdictional defects in the state circuit

 court proceedings and in the parole-revocation proceedings. (Id. at Pg. ID 47-48.)

         Respondent argues that Petitioner’s claim about the revocation of parole is

 unexhausted or procedurally defaulted because Petitioner did not present the claim

 to the Michigan Supreme Court. (See ECF No. 11 at Pg. ID 455-60.) As for

 Petitioner’s challenge to his 2017 conviction, Respondent argues that this Court

 has no jurisdiction because Petitioner was discharged from that conviction before

 he filed his habeas petition. (Id. at Pg. ID 464-66.) Respondent also asserts that

 the jurisdictional claim is not cognizable on habeas review, is procedurally

 defaulted, and lacks merit. (Id. at Pg. ID 467-77.)


 2
     See https://mdocweb.state.mi.us/OTIS2/otis2profile.aspx?mdocNumber=212304.
                                            5
Case 2:19-cv-11712-LVP-SDD ECF No. 18 filed 09/21/20          PageID.1152     Page 6 of 20




       A procedural default ordinarily is not a jurisdictional matter. Johnson v.

 Lee, 136 S. Ct. 1802, 1806 (2016) (quoting Trest v. Cain, 522 U.S. 87, 89 (1997)).

 A court may bypass a procedural-default question if the claim is easily resolvable

 against the habeas petitioner. Lambrix v. Singletary, 520 U.S. 518, 525 (1997).

 The exhaustion rule also is not a jurisdictional requirement. Castille v. Peoples,

 489 U.S. 346, 349 (1989). A federal district court may deny a habeas petition on

 the merits, despite the petitioner’s failure to exhaust available state remedies. 28

 U.S.C. § 2254(b)(2). The Court, therefore, will proceed to address the merits of

 Petitioner’s claims.

                             STANDARD OF REVIEW

       A habeas petitioner is not entitled to relief unless the state court’s adjudication

 of his claims on the merits (1) “was contrary to, or involved an unreasonable

 application of, clearly established Federal law,” as determined by the United States

 Supreme Court, or (2) “was based on an unreasonable determination of the facts in

 light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d);

 Williams v. Taylor, 529 U.S. 362, 405-406 (2000). Section 2254(d) “thus imposes

 a ‘highly deferential standard for evaluating state-court rulings,’ Lindh v. Murphy,

 521 U.S. 320, 333, n.7 (1997), and ‘demands that state-court decisions be given the

 benefit of the doubt,’ Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam).”

 Renico v. Lett, 559 U.S. 766, 773 (2010). To obtain a writ of habeas corpus from a


                                            6
Case 2:19-cv-11712-LVP-SDD ECF No. 18 filed 09/21/20         PageID.1153    Page 7 of 20




 federal court, a state prisoner must show that the state court’s ruling “was so lacking

 in justification that there was an error well understood and comprehended in existing

 law beyond any possibility for fairminded disagreement.” Harrington v. Richter,

 562 U.S. 86, 103 (2011). When a state court fails to address the merits of a

 petitioner’s claim, the deference due under § 2254(d) does not apply, and review is

 de novo. Maples v. Stegall, 340 F.3d 433, 436 (6th Cir. 2003); Dyer v. Bowlen, 465

 F.3d 280, 284 (6th Cir. 2006).

                                    DISCUSSION

       A. The Pending Motions

       The Court begins by addressing Petitioner’s motions for appointment of

 counsel and to hold Respondent in contempt of court. In the latter motion, Petitioner

 alleges that Respondent failed to comply with the Court’s order regarding a

 responsive pleading and Rule 5 of the Rules Governing § 2254 Cases. (ECF No. 13

 at Pg. ID 1069-70.) Rule 5 states that the respondent must attach to the answer the

 relevant transcripts, briefs, and appellate opinions and orders relating to the

 conviction of the sentence. See Rule 5 of the Rules Governing § 2254 Cases, 28

 U.S.C. foll. § 2254. Pursuant to Rule 5, the Court ordered Respondent to file a

 response to the habeas petition and the relevant portions of the record by December

 13, 2019. (ECF No. 3.) According to Petitioner, Respondent failed to provide the




                                           7
Case 2:19-cv-11712-LVP-SDD ECF No. 18 filed 09/21/20            PageID.1154      Page 8 of 20




 Court with over 32 records and committed fraud on the Court. (ECF No. 13 at Pg.

 ID 1069.)

       The docket, however, shows that Respondent filed a timely answer to the

 habeas petition and the relevant portions of the state-court records on December 12,

 2019. (ECF No. 12.) She is not in contempt of court because she did not violate the

 order for responsive pleading or the Rules Governing Section 2254 Cases.

 Furthermore, Petitioner himself appears to have filed additional documents that he

 believes are needed to address his claims. (ECF No. 5.) For these reasons, the Court

 denies Petitioner’s motion to hold Respondent in contempt of court.

       In the other pending motion, Petitioner asks the Court to appoint counsel for

 him in the interest of justice and as a matter of due process. (ECF No. 14 at Pg. ID

 1075.) Petitioner acknowledges that prisoners have no constitutional right to

 appointment of counsel in a collateral attack on their convictions. Pennsylvania v.

 Finley, 481 U.S. 551, 555 (1987). “[T]the right to appointed counsel extends to the

 first appeal of right, and no further.” Id. Furthermore, a habeas corpus action is a

 civil proceeding, Browder v. Dir., Dep’t of Corr. of Illinois, 434 U.S. 257, 269

 (1978), and

               appointment of counsel in a civil proceeding . . . is justified
               only in exceptional circumstances. See [Lavado v.
               Keohane, 992 F.2d 601, 605-06 (6th Cir. 1993)]. To
               determine whether these exceptional circumstances exist,
               courts typically consider “the type of case and the ability


                                             8
Case 2:19-cv-11712-LVP-SDD ECF No. 18 filed 09/21/20        PageID.1155      Page 9 of 20




              of the plaintiff to represent himself.” Archie v. Christian,
              812 F.2d 250, 253 (5th Cir. 1987).

 Lanier v. Bryant, 332 F.3d 999, 1006 (6th Cir. 2003).

       Petitioner demonstrated his ability to represent himself during his criminal

 prosecution, and there are no exceptional circumstances warranting appointment of

 counsel in this case. The interests of justice also do not require appointment of

 counsel. See 18 U.S.C. § 3006A(a)(2)(B). Accordingly, the motion for

 appointment of counsel is denied.

       In light of the discussion that follows, Petitioner’s remaining motions—

 specifically, the Emergency Motion for Bond Release (ECF No. 16) and Complaint

 for Attorney General to Denounce Intervention from the State (ECF No. 17)—are

 denied as moot.

       B. Petitioner’s Claims

              1. The Parole Revocation Proceedings

       Petitioner’s first claim challenges the revocation of his parole in 2017. He

 appears to argue that, under state law, he was entitled to a preliminary hearing

 within 10 days of his arrest or notification of the parole-violation charges and a

 fact-finding hearing within 45 days of his arrest or notice of the parole-violation

 charges. (ECF No. 2 at Pg. ID 42.) Petitioner points out that he was arrested and

 served with notice of the parole-violation charges in mid-August 2016, but he did

 not have a fact-finding hearing on the parole-violation charges until a year later, on

                                           9
Case 2:19-cv-11712-LVP-SDD ECF No. 18 filed 09/21/20        PageID.1156     Page 10 of 20




 August 22, 2017. (Id. at Pg. ID 41.) According to him, the hearing was untimely

 under Michigan law, and there was a jurisdictional defect in the parole process.

 (Id. at Pg. ID 41-43.)

       The Muskegon County Circuit Court analyzed Petitioner’s claim under state

 law and found no merit in the claim. (ECF No. 12-17.) Petitioner then appealed

 the circuit court decision, and the Michigan Court of Appeals affirmed. (ECF No.

 12-18.)

       The United States Supreme Court has “stated many times that ‘federal

 habeas corpus relief does not lie for errors of state law.’” Estelle v. McGuire, 502

 U.S. 62, 67 (1991) (quoting Lewis v. Jeffers, 497 U.S. 764, 780 (1990), and citing

 Pulley v. Harris, 465 U.S. 37, 41 (1984)). In McGuire, the Supreme Court

              reemphasize[d] that it is not the province of a federal
              habeas court to reexamine state-court determinations on
              state-law questions. In conducting habeas review, a
              federal court is limited to deciding whether a conviction
              violated the Constitution, laws, or treaties of the United
              States.

 Id. at 67-68. Thus, Petitioner’s contention that state officials violated Michigan

 statutes governing the revocation of parole is not a basis for habeas relief.

       Even if Petitioner’s claim was cognizable here, the state courts reasonably

 rejected the claim. Petitioner relies on Michigan Compiled Laws § 791.239a, which

 provides in relevant part that,



                                           10
Case 2:19-cv-11712-LVP-SDD ECF No. 18 filed 09/21/20          PageID.1157    Page 11 of 20




              [w]ithin 10 days after an arrest for an alleged violation of
              parole, the parolee shall be entitled to a preliminary
              hearing to determine whether there is probable cause to
              believe that the conditions of parole have been violated or
              a fact-finding hearing held pursuant to section [791.2]40a.

 Mich. Comp. Laws § 791.239a(1). Section 791.240a, in turn, provides in relevant

 part that,

        [w]ithin 45 days after a paroled prisoner has been returned or is
        available for return to a state correctional facility under accusation of
        a parole violation other than conviction for a felony or misdemeanor
        punishable by imprisonment[,] . . . the prisoner is entitled to a fact-
        finding hearing on the charges . . . .

 Mich. Comp. Laws § 791.240a(3).

        A parolee is “available for return to a state correctional facility” not

 on the day that he or she received notice of parole-violation the charges, but

 on the day that the parolee is “incarcerated in a local or county jail solely on

 the authority of a parole violation warrant” or on the day the parolee is

 released “on local criminal charges where a parole violation warrant had

 been issued but not executed.” Hinton v. Parole Bd., 383 N.W.2d 626, 627-

 29 (Mich. 1986); see also People v. Wright, 340 N.W.2d 93, 95 (Mich.

 1983) (stating that, “[u]ntil revocation of parole, a paroled prisoner who is

 being detained locally, and against whom a parole hold has been filed, is not,

 because of the hold, awaiting incarceration in a state prison”).




                                            11
Case 2:19-cv-11712-LVP-SDD ECF No. 18 filed 09/21/20      PageID.1158      Page 12 of 20




       The record before the Court indicates that Petitioner was arrested on

 the unarmed robbery and assault charges on August 12, 2016. (ECF No.

 12-20 at Pg. 1062-65.) On August 16, he was charged with violating the

 conditions of the parole term that he had been serving when he was arrested

 on the new criminal charges, and a parole-violation warrant was issued.

 (See ECF No. 2 at Pg. ID 41.) He initially requested a preliminary hearing

 on the parole-violation charges. (ECF No. 12-20 at Pg. ID 1008.) However,

 he remained in custody on the criminal charges, and on February 24, 2017,

 he pleaded nolo contendere to larceny from a person. (See ECF No. 12-14 at

 Pg. ID 646.)

       On March 30, Petitioner was sentenced in the criminal case and once

 again served with notice of the parole-violation charges. (See ECF No. 12-

 15; ECF No. 2 at Pg. ID 41.) He then waived a preliminary hearing on the

 parole-violation charges. (ECF No. 12-20 at Pg. ID 1008.)

       Petitioner was in custody on the criminal charges until July 17, when the

 Wayne County Sheriff released him. (See id. at Pg. ID 947.) At that time, he

 became available for return to state prison, see Hinton, 383 N.W.2d at 627-29, and

 on August 22, the Parole Board held a formal fact-finding hearing, (see ECF No. 5-

 1 at Pg. ID 211-12). There was no jurisdictional defect in the parole proceedings

 because Petitioner waived his right to a preliminary hearing on the parole-violation


                                          12
Case 2:19-cv-11712-LVP-SDD ECF No. 18 filed 09/21/20          PageID.1159   Page 13 of 20




 charges, and the formal fact-finding hearing occurred within forty-five days of July

 17, 2017, when Petitioner became available for return to state custody.

       There also was no violation of Petitioner’s constitutional right to due process

 during parole-revocation proceedings. The fact-finding hearing occurred within

 two months of Petitioner being taken into custody on the parole-violation charges,

 and a lapse of two months is not unreasonable. Morrissey v. Brewer, 408 U.S. 471,

 488 (1972); Moore v. Hofbauer, 144 F. Supp. 2d 877, 880-81 (E.D. Mich. 2001).

       The state courts’ rejection of Petitioner’s claim was objectively reasonable.

 Therefore, Petitioner has no right to relief on his claim.

              2. The Criminal Conviction

       Petitioner’s second claim challenges his 2017 conviction for larceny from a

 person on jurisdictional or Fourth Amendment grounds. (See ECF No. 2 at Pg. ID

 45-52.) No state court appears to have adjudicated the merits of this claim.

 Respondent, however, asserts that Petitioner’s claim is moot because Petitioner

 was no longer in custody for the conviction when he filed his habeas petition. (See

 ECF No. 11 at Pg. ID 466.) The writ of habeas corpus extends to prisoners who

 are “in custody in violation of the Constitution or laws or treaties of the United

 States.” 28 U.S.C. §§ 2241(c)(3) and 2254(a).

       Although “[t]here is a well-recognized presumption that wrongful criminal

 convictions carry collateral consequences,” Gall v. Scroggy, 603 F.3d 346, 359


                                           13
Case 2:19-cv-11712-LVP-SDD ECF No. 18 filed 09/21/20          PageID.1160     Page 14 of 20




 (6th Cir. 2010), the Supreme Court has “never held . . . a habeas petitioner may be

 ‘in custody’ under a conviction when the sentence imposed for that conviction has

 fully expired at the time his petition is filed,” Maleng v. Cook, 490 U.S. 388, 491

 (1989) (emphasis in original). “The existence of collateral consequences of his

 conviction may enable a petitioner who has fully served a sentence he wished to

 challenge to avoid being dismissed on mootness grounds, but it will not suffice to

 satisfy the ‘in custody’ jurisdictional prerequisite unless . . . federal jurisdiction

 has already attached.” Ward v. Knoblock, 738 F.2d 134, 138-39 (6th Cir. 1984).

         Petitioner was discharged from his sentence for the 2017 larceny conviction

 on March 29, 2019,3 and he commenced this case on June 7, 2019. Because his

 sentence fully expired before he filed his habeas petitions, he is not in custody for

 the conviction under attack.

         Petitioner, nevertheless, contends that there was a jurisdictional defect in the

 circuit court process. (ECF No. 2 at Pg. ID 48.) This contention lacks merit

 because, whether the state court had jurisdiction under the state constitution and

 state statutes is a question of state law, not federal law. Gasquet v. Lapeyre, 242

 U.S. 367, 369 (1917); Willis v. Egeler, 532 F.2d 1058, 1059 (6th Cir. 1976).

         To the extent Petitioner is challenging the state court’s jurisdiction because a

 violation of the Fourth Amendment allegedly occurred, (see ECF Nos. 1 at Pg. ID


 3
     See https://mdocweb.state.mi.us/OTIS2/otis2profile.aspx?mdocNumber=212304.
                                            14
Case 2:19-cv-11712-LVP-SDD ECF No. 18 filed 09/21/20        PageID.1161    Page 15 of 20




 9-10; 2 at Pg. ID 39, 47-48), his claim lacks merit for an additional reason: “[W]here

 the State has provided an opportunity for full and fair litigation of a Fourth

 Amendment claim, a state prisoner may not be granted federal habeas corpus relief

 on the ground that evidence obtained in an unconstitutional search or seizure was

 introduced at his trial,” Stone v. Powell, 428 U.S. 465, 494 (1976) (internal and end

 footnotes omitted). Because Petitioner had a full and fair opportunity to raise his

 Fourth Amendment claim in state court, that claim is not cognizable here.

       Furthermore, even if Petitioner was arrested in violation of the Fourth

 Amendment, an “illegal arrest or detention does not void a subsequent conviction.”

 Gerstein v. Pugh, 420 U.S. 103, 119 (1975). “Not all wrongful detentions violate

 due process” either because “[t]he Constitution does not guarantee that only the

 guilty will be arrested.” Seales v. City of Detroit, 959 F.3d 235, 240 (6th Cir.

 2020) (quoting Baker v. McCollan, 443 U.S. 137, 145 (1979).

       Petitioner’s jurisdictional claim also lacks substantive merit. To begin, there

 was probable cause to arrest Petitioner. The facts, as summarized in the Parole

 Violation Report, indicate that,

              [o]n 8/12/16, Detroit Police Officers Hernden and
              Bermudez were dispatched to 7601 Jefferson, Apt 501,
              Detroit, MI 48214 for an unarmed robbery. When officers
              pulled up to the apartment, the victim, Mr. Guyer, was
              outside of his apartment complex. He was visibly shaken
              and stated that from time to time he allows for Parolee
              Travis May, who is homeless, to use his home to charge
              his phone. He states that Mr. May came over to his home
                                           15
Case 2:19-cv-11712-LVP-SDD ECF No. 18 filed 09/21/20          PageID.1162      Page 16 of 20




                about 6pm and asked him for money but was told he did
                not have any. He states parolee became upset and enraged
                and began hitting Mr. Guyer, knocking him to the ground
                attempting to strangle Mr. Guyer. He states that parolee
                then stood over him going through his pockets removing
                three dollars, his black wallet and keys to his apartment by
                force. Officer Hernden spoke to Mr. Sawyers who stated
                that he was in Apartment 509 and witnessed everything
                that happened. Mr. May fled the location on foot carrying
                a black leather bag and wearing a blue/green shirt and
                khaki pants high top afro. While conducting a search for
                the offender, Officers Hernden and Bermudez observed
                Mr. May sitting at the bus stop wearing a blue/green shirt,
                khaki pants and a large high afro. Officer Hernden placed
                Mr. May into custody for a parole violation and Robbery
                Not Armed and conveyed [him] to the Detroit Detention
                Center without incident.

 (ECF No. 2-20 at Pg. ID 1008.)

       On August 13, 2016, the state district court magistrate judge and the

 complaining witness signed the felony complaint, and on August 14, the magistrate

 judge signed the felony warrant. (See ECF No. 12-3 at Pg. ID 494-95.) Both

 documents (the complaint and warrant) contained specific facts supporting the

 charges, and on August 14, Petitioner was promptly arraigned. (ECF No. 12-1 at

 Pg. ID 490.)

       On August 29, the magistrate judge conducted a preliminary examination

 during which the complaining witness identified Petitioner and testified about the

 incident in question. (ECF No. 12-5.) When the complaining witness finished his

 testimony, the prosecutor was permitted to amend the second count to make it


                                            16
Case 2:19-cv-11712-LVP-SDD ECF No. 18 filed 09/21/20         PageID.1163       Page 17 of 20




 misdemeanor domestic violence instead of aggravated assault. (See id. at Pg. ID

 536.) The magistrate judge then concluded that there was probable cause to

 believe that an unarmed robbery had been committed and that Petitioner committed

 the felony. (Id. at Pg. ID 535-38.) Having reached that conclusion, the magistrate

 judge bound Petitioner over for trial in the state circuit court. (Id. at Pg. ID 539.)

              The circuit court is a “court of general jurisdiction,”
              M.C.L. § 600.151; M.S.A. § 27A.151, having “original
              jurisdiction in all matters not prohibited by law. . . .”
              Const. 1963, art. 6, § 13. Subject matter jurisdiction is
              presumed unless expressly denied by constitution or
              statute, Bowie v. Arder, 441 Mich. 23, 38, 490 N.W.2d 568
              (1992). It is the right of the court to exercise jurisdiction
              over a class of cases, such as criminal cases. In personam
              jurisdiction is vested in the circuit court upon the filing of
              a return of the magistrate before whom the defendant
              waived preliminary examination, In re Elliott, 315 Mich.
              662, 675, 24 N.W.2d 528 (1946), or “before whom the
              defendant had been examined.” Genesee County
              Prosecutor v. Genesee Circuit Judge, 391 Mich. 115, 119,
              215 N.W.2d 145 (1974). Having once vested in the circuit
              court, personal jurisdiction is not lost even when a void or
              improper information is filed. In re Elliott, supra at 675,
              24 N.W.2d 528.

 People v. Goecke, 579 N.W.2d 868, 876 (Mich. 1998) (footnotes omitted); see also

 People v. McGee, 672 N.W.2d 191, 199 (Mich. Ct. App. 2003) (“Upon filing of

 the return by the magistrate, the prosecutor was authorized to file an information,

 and the circuit court obtained jurisdiction over defendant and the case.”). Put

 simply, “[t]he return having been filed, the circuit court had subject matter



                                            17
Case 2:19-cv-11712-LVP-SDD ECF No. 18 filed 09/21/20        PageID.1164     Page 18 of 20




 jurisdiction over the class of case and personal jurisdiction over the defendant.”

 Goecke, 579 N.W.2d at 876.

       On September 6, 2016, the state circuit court arraigned Petitioner (see ECF

 No. 12-6) and on February 24, 2017, Petitioner pleaded nolo contendere to the

 reduced charge of larceny from a person (see ECF No. 12-14). Although there were

 pending motions in the case at the time,4 Petitioner waived his right to appeal any

 rulings that the circuit court made on the motions or any motions that should have

 been filed or heard in the case. (Id. at Pg. ID 648.)

       Based on the foregoing facts, the state trial court had subject-matter

 jurisdiction and personal jurisdiction over Petitioner. Petitioner’s jurisdictional

 claim lacks substantive merit.

                                   CONCLUSION

       The state appellate court’s rejection of Petitioner’s first claim regarding the

 parole revocation was objectively reasonable. Petitioner’s second claim regarding

 his criminal conviction does not warrant relief because he is not in custody for the

 conviction under attack, his jurisdictional and Fourth Amendment claims are not

 cognizable on habeas review, and his claim lacks substantive merit.

       Accordingly,


 4
   Petitioner had filed a motion to quash, a motion to suppress, and a motion regarding
 the allegedly illegal bindover. (ECF No. 12-14 at Pg. ID 636-37.)

                                           18
Case 2:19-cv-11712-LVP-SDD ECF No. 18 filed 09/21/20        PageID.1165    Page 19 of 20




         IT IS ORDERED that the Amended Petition for Writ of Habeas Corpus

 (ECF No. 2) is DENIED.

         IT IS FURTHER ORDERED that Petitioner’s Motion for Contempt (ECF

 No. 13) and Motion for Appointment of Counsel (ECF No. 14) are DENIED.

         IT IS FURTHER ORDERED that Petitioner’s Complaint for Attorney

 General to Denounce Intervention from the State (ECF No. 17) is DENIED as

 moot.

         IT IS FURTHER ORDERED that Petitioner’s Emergency Motion for

 Bond Release (ECF No. 16) is DENIED as moot.

         IT IS FURTHER ORDERED that a certificate of appealability is

 DENIED because Petitioner has not “made a substantial showing of the denial of a

 constitutional right.” 28 U.S.C. § 2253(c)(2). He also has not demonstrated that

 reasonable jurists could disagree with the Court’s resolution of his claims or that

 the issues are adequate to deserve encouragement to proceed further. Miller-El v.

 Cockrell, 537 U.S. 322, 327 (2003).

         IT IS FURTHER ORDERED that, if Petitioner appeals this decision, he

 may not proceed in forma pauperis on appeal because an appeal could not be taken




                                          19
Case 2:19-cv-11712-LVP-SDD ECF No. 18 filed 09/21/20      PageID.1166    Page 20 of 20




 in good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED.
                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

  Dated: September 21, 2020

  I hereby certify that a copy of the foregoing document was mailed to counsel of
  record and/or pro se parties on this date, September 21, 2020, by electronic
  and/or U.S. First Class mail.

                                               s/ R. Loury
                                               Case Manager




                                          20
